Title: To John Adams from the Comte de Sarsfield, 6 May 1780
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      Dear sir
      hotel de Sarsfield ante 6 May 1780
     
     Not for your Sake but for mine I make use of the english language when I do my Self the honour of writing to you. When man ceases to Acquire in matter of learning, he begins to lose. Let my Stock of english be what it may, it is very dear to me; And so I have laid a tax upon the Kindness of my friends which is to allow me the liberty of writing to them in english. I am Sometimes gone so far as to desire them to make corrections. That agreement we Could make, with advantage to both.
     As to the book which you wish to have, you have but to send me one of your servants tomorrow morning and I will deliver it to him how I could get it you shall learn the first time where I will have the pleasure to See you. I can Say only that you have it on the Cheapest terms possible as you have nothing to pay.
     My compliments to Messrs. Dana & Thaxter and Believe me Sir Your &c.
     I take off compliments and invite you to do the Same.
     
    